       Case 2:19-cv-00071-wks Document 44 Filed 01/13/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF VERMONT



ALBIN MELI, CHARLIE MELI,
and JEREMIE MELI;

      PLAINTIFF,

vs.

CITY OF BURLINGTON, VERMONT,            Civil Actions No. 2:19-CV-71
BRANDON DEL POZO,
JASON BELLAVANCE, and
CORY CAMPBELL,

      DEFENDANTS.




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF VERMONT



MABIOR JOK,

      PLAINTIFF,

vs.

CITY OF BURLINGTON, VERMONT,            Civil Actions No. 2:19-CV-70
BRANDON DEL POZO,
JASON BELLAVANCE, and
JOSEPH CORROW,

      DEFENDANTS.




                                                                       1
          Case 2:19-cv-00071-wks Document 44 Filed 01/13/20 Page 2 of 5




PLAINTIFFS CONSOLIDATED MOTION FOR ADDITIONAL TIME TO PROPOUND
    REQUESTS TO PRODUCE ON BRANDON DEL POZO AND THE CITY OF
                         BURLINGTON

       NOW COMES, Plaintiffs, Albin, Charlie and Jeremie Meli (hereafter referred to as the
“Meli brothers”), as well as Plaintiff Mabior Jok, and move the Court to extend the time to
propound requests to produce on Defendants, Brandon del Pozo and the City of Burlington
pursuant to Local Fed. R. Civ. P. 26(a)(7).

                                        INTRODUCTION

         Plaintiffs believe that the exceptional circumstances normally required to extend the time
to propound requests to produce after such deadlines have passed has been met in this specific
circumstance. It has recently come to light that Defendant Brandon del Pozo has taken active
efforts to conceal his interactions with critics of the City of Burlington and its Police
Department, as well as the subsequent investigation from Plaintiff’s counsel. It further appears
that the City Attorney has assisted Defendant Brandon del Pozo in his efforts.

        In order to resolve the challenges presented to Plaintiffs’ cases in chief, and to preserve
Plaintiff’s ability to fairly cross-examine the Defendants at deposition and trial, Plaintiffs’
counsel has conferred with Defendants’ counsel in the hopes of obtaining additional documents.
Plaintiffs’ Counsel and Defendants’ Counsel have been unable to resolve this request for
additional production. ​See​ Attached Affidavit.

                                        MEMORANDUM

                                         Nature of the Case
         Both the Meli matter and the Jok matter allege that Plaintiffs were assaulted and injured
by the Defendants Bellavance and Campbell, and Corrow respectively. Plaintiffs further allege
that these assaults and injuries were carried out as part of a policy of the City of Burlington and
its police department, at the time directed by Defendant del Pozo, to deprive minorities of their
constitutional rights. This policy allegation is based in part on the belief that Defendants
harbored racial animus towards minorities.

                                      Discovery Items Sought
        Plaintiffs seek the production of any documents generated by the City of Burlington as
part of its investigation into Defendant del Pozo’s social media commentary on public issues
directed at a critic of City Government through an anonymous Twitter account.



                                                                                                      2
           Case 2:19-cv-00071-wks Document 44 Filed 01/13/20 Page 3 of 5




                                              Legal Argument
       In the Meli matter, parties have previously agreed that all interrogatories and requests for
production shall be served on or before September 27, 2019. In the Jok matter, parties have
previously agreed that all interrogatories and requests for production shall be served on or before
October 11, 2019.

        However, on December 13, 2019, ​Seven Days​ Newspaper, following its own
investigation, broke the story that Defendant Brandon del Pozo, after previously denying the
same, had admitted to creating a fake social media account in order to respond to a critic of City
Government and the Police Department. Courtner Lamdin, ​Burlington Police Chief Admits He
Used an Anonymous Twitter Account to Taunt a Critic​, Seven Days, December 12, 2019. See
attached Exhibit 1 and Exhibit 2.

       Plaintiffs seek the ability to request documents which relate to this recently learned
development and the investigation performed by City of Burlington into Mr. del Pozo, as well as
documents and communications regarding or involving the assistance he received from his
deputy Jan Wright and members of the City Attorney’s office in producing his discovery
answers.1 Plaintiffs counsel has also filed a separate Motion for Sanctions with this court with
regards to Mr. del Pozo’s conduct in concealing this information from Plaintiffs during the
discovery process.

       Local Fed. R. Civ. P. 26(a)(7) states “If additional discovery time is required due to case
complexity or other extraordinary circumstances, counsel may move for an extension of time for
good cause. Absent exceptional circumstances, requests must be made before the discovery
deadline expires.”

        Plaintiffs counsel argues that production of documents as it relates to the specific issue of
Mr. del Pozo’s misfeasance meets the definition of exceptional or extraordinary circumstances
per the rule. It would appear that the terms are being used interchangeably by the Court in this
situation. Under either definition Plaintiffs meet the requirement of Local Fed. R. Civ. P.
26(a)(7) for the purposes of allowing for additional requests to produce.

         In a discussion of Fed. R. Civ. P. 60(b) the Supreme Court found that “[t]o justify relief
under subsection (6), a party must show "extraordinary circumstances" suggesting that the party
is faultless in the delay.” ​Pioneer Investment Services Co. v. Brunswick Associates Ltd.
Partnership,​ 507 US 380, 393 (1993).

1
  Plaintiffs do not seek additional Interrogatories at this time, however it is anticipated that such
Interrogatories may be sought in the future. Plaintiffs request the Court consider this issue as well as it is
impractical to depose every witness


                                                                                                             3
          Case 2:19-cv-00071-wks Document 44 Filed 01/13/20 Page 4 of 5




       As to the possible differences between extraordinary circumstances and exceptional
circumstances, it would appear that the ability to act is a component in either definition.

         In ​Middlesex County Ethics Comm. v. Garden State Bar Assn.​, 457 US 423 (1982) the
court reversed where a party “had an "opportunity to raise and have timely decided by a
competent state tribunal the federal issues involved," ​Gibson v. Berryhill​, 411 U. S., at 577, and
because no bad faith, harassment, or other exceptional circumstances dictate to the contrary,
federal courts should abstain from interfering with the ongoing proceedings.” ​Id​ at 437.

       In this matter, Plaintiffs had no knowledge of what had been concealed from them by Mr.
del Pozo’s conduct at the close of the deadline for discovery requests. Mr. del Pozo’s false
answers prevented Plaintiffs’ counsel from raising the issue when Defendants’ counsel requested
additional time and the adoption of a rolling production schedule. Mr. del Pozo’s willful
concealment of information has resulted in Plaintiffs counsel requesting that Mr. del Pozo be
sanctioned for his conduct.
       Further, Plaintiffs counsel and Defendants counsel had discussed the need to extend
deadlines for the production of documents and the objections of Defendants Counsel to the
production of certain materials. Mr. del Pozo’s social media activities at the time were believed
by Plaintiffs to be innocuous and primarily unrelated to the case.

        Plaintiffs here are faultless with regards to Mr. del Pozo’s acts. While Plaintiffs may
depose Defendants and Defendant’s witnesses regarding issues relating to Mr. del Pozo’s social
media use, there is currently no ability for Plaintiffs to request or obtain any documents relating
to this matter from Defendant. The Plaintiff’s therefore request the Court’s assistance.



       DATED at Brattleboro, Vermont, this 10th day of January, 2020.


A​LBIN​ M​ELI​, C​HARLIE​ M​ELI​, ​AND​ J​EREMIE​ M​ELI

                                               By: ​/S/ Evan Chadwick​__________
                                                      Evan Chadwick, Esq.
                                                      Chadwick & Spensley, PLLC.
                                                      Counsel for Plaintiffs
                                                      136 High Street
                                                      Brattleboro, VT 05301
                                                      Phone: 802-257-7161
                                                      evan@chadwicklawvt.com


                                                                                                       4
        Case 2:19-cv-00071-wks Document 44 Filed 01/13/20 Page 5 of 5




      DATED at Pittsford, Vermont, this 10th day of January, 2020.


M​ABIOR​ J​OK
                                          By: ​/S/ Robb Spensley​___________
                                                 Robb Spensley, Esq.
                                                 Chadwick & Spensley, PLLC.
                                                 Counsel for Plaintiff
                                                 3232 Rte 7
                                                 Pittsford, VT 05763
                                                 Phone: 802-725-8318
                                                 robb@chadwicklawvt.com




                                                                               5
